UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

SHEILA BROOKS CIVIL ACTION
VERSUS
AMGEN, INC. NO.: 18-cv-00657-BAJ-EWD

RULING AND ORDER

Before the Court is the Motion to Disrniss, (Doc. 5), filed by Defendant,
Amgen, lnc., seeking an order from this Court dismissing Sheila Brooks’ claims
against it pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Plaintiff,
Sheila Brooks, opposes the motion. (Doc. 17). Defendant filed a Mernoranduin in
Reply. (Doc. 18). Plaintiff also plead an alternative request for leave of court to file
an amended petition, or should the Court grant Defendant’s motion, that the
dismissal be without prejudice to allow Plaintiff the opportunity to refile her
complaint (Doc. 17 at pp. 13-14). Oral argument is not necessary to rule upon this
motion. The Court has jurisdiction pursuant to 28 U.S.C. § 1332. For the reasons
stated herein, the Motion to Dismiss, (Doc. 5), is GRANTED IN PART and
DENIED IN PART.
I. BACKGROUND

Sheila Brooks (“Plaintiff" or “Brooks”) commenced the instant action in the
Twent;y-Third J udicial District for the Parish of Ascension on May 30, 2018, against
Arngen, Inc. (“Defendant” or “Amgen”), seeking damages for injuries allegedly arising

out of the injection of Prolia!Denosumab, a drug manufactured by Def`endant. (Doc.

1-2 at 1]1[ III, IV). On June 27, 2018, Defendant timely removed the action to the
United States District Court for the Middle District of Louisiana based on diversity
jurisdiction (Doc. 1). Plaintiff’s claims include inadequate warning, manufacturing
of a defective product, and defective design. (Doc. 1-2 at 1|‘|{ X, Xl).

Plaintiff’s petition alleges that on May 30, 2017, she received an injection of
ProliafDenosumab in Gonzales, Louisiana, to treat osteoporosis, administered by Dr.
Haytham Kawji. (Doc. 1-2 at 1[1| lll, IV). “Within a few weeks”, Plaintiff` noticed
“swelling in and around her mouth” and her “teeth began to come loose and break”.
(Doc. 1-2 at 1[ V). Plaintif`f` claims that she sought medical attention and was told that
she “had jaw necrosis as a result of` the injection of Prolia”. Id. Plaintif`f alleges that
her jaw had “necrotized to the point where her jaw had to be replaced and
reconstructed”. She underwent surgery and treatment was ongoing at the time she
filed her petition (Doc. 1-2 at 11 Vl). Plaintiff claims that her injuries and resulting
damages were caused by the injection of Prolia, which is allegedly manufactured by
Defendant. (Doc. 1-2 at iljl Vlll, IX).

Plaintiff` specifically alleges in her petition:

X.

Prolia/Denosumab is unreasonably dangerous in its manufacture and

design in that the medication is known to cause bone necrosis and in

particular jaw necrosis. The condition in Prolia/Denosumab which
causes bone necrosis existed at the time that it was manufactured

Xl.
Because of the known side-effects of jaw necrosis, Defendant, Amgen,

lnc., should have warned the users and/er administrators of the serious
side-effects of ProliafDenosumab. Had Sheila Brooks been aware of the

potential side-effects from the administration of Prolia;‘Denosumab, she
would have never taken the medication.

(Doc. 1-2 at 1H] X, Xl).
II. LEGAL STANDARD

A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against
the legal standard set forth in Rule 8, which requires “a short and plain statement of`
the claim showing that the pleader is entitled to relief ’. Fed.R.Civ.P. 8(a)(2). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face”’. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting BellA.!l. Corp. 1). Twombly, 550 U.S. 544, 570
(2007)). “Determining whether a complaint states a plausible claim for relief [is]. . .
a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the
plaintiff pleads factual content that allows the COurt to draw the reasonable inference
that the defendant is liable for the misconduct alleged." Id. at 678 (citing Twombly,
550 U.S. at 556). Hence, the complaint need not set out “detailed factual allegations,”
but something “more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action” is required Twombly, 550 U.S. at 555.

Further, the United States Supreme Court has noted that Rule 12(b)(6)
requires dismissal whenever a claim is based on an invalid legal theory:

Nothing in Rule 12(b)(6) confines its sweep to claims of law which are

obviously insupportable On the contrary, if as a matter oflaw ‘it is clear

that no relief could be granted under any set of facts that could be proved
consistent with the allegations,’. . . a claim must be dismissed, without

regard to whether it is based on an outlandish legal theory, or on a close
but ultimately unavailing one.

Neitzke u. Williams, 490 U.S. 319, 327 (1989) (internal citations omitted). When a
complaint fails to satisfy these principles, “this basic deficiency should be exposed at
the point of minimum expenditure of time and money by the parties and the court”.
Cuuillier u. Sul££van, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twomb£y, 550 U.S.
at 558).

III. ANALYSIS

A. Louisiana Products Liability Act

The Louisiana Products Liability Act (“LPLA”) establishes “the exclusive
theories of liability for manufacturers for damage caused by their products.”
La.Rev.Stat. Ann. § 9:2800.52. Thus, a claimant may not recover on the basis of any
theory not set forth in the LPLA. Jefferson v. Leczcl Inalus. Assoc., Inc., 106 F.Bd 1245,
1250-51 (5th Cir. 1997).

To properly state a claim under the LPLA, a plaintiff has the burden of proving
that: (1) the defendant is a manufacturer; (2) the damage sustained was proximately
caused by a characteristic of a product that made it “unreasonably dangerous” in one
of four ways; and (3) that injury resulted from a reasonably anticipated use.
La.Rev.Stat. Ann. § 9:2800.54. A product may be held to be unreasonably dangerous
because of: (1) defective design; (2) defective composition or construction; (3)
inadequate warning; or (4) breach of an express warranty. La.Rev. Stat. Ann.

§9:2800.54(B).

Defendant argues that Plaintiff s Petition does not indicate whether her claims
arise under the LPLA and that any claims that sound in theories other than those
under the LPLA must be dismissed (Doc. 5-1 at pp. 3-4). Plaintiff Concedes that her
action is brought under the LPLA. (Doc. 17 at p. 5, “Plaintiff’s action is obviously
based on the LPLA.”). Therefore, it is not necessary for the Court to address whether
Plaintiffs claims should be dismissed on this basis.

Plaintiff’s allegations invoke three theories under the LPLA: (1) inadequate
warning; (2) defective composition or construction; and (3) defective design.
Defendant seeks dismissal of Plaintif`f`s claims pursuant to each of these theories.

1. Inadequate Warning Claim and the Learned Intermediary
Doctrine

For inadequate warning claims, Louisiana applies the “learned intermediary
doctrine”. Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 265 (5th Cir. 2002); see also
Willett 1). Bo;xtern, In£’l Inc., 929 F.2d 1094, 1098 (5th Cir. 1991). Under this doctrine,
a manufacturer “discharges its duty to consumers by reasonably informing
prescribing physicians of the dangers of harm” from the device. Stahl, 283 F.3d at
265 (citing Anderson 1). McNeiZab, fnc., 831 F.2d 92, 93 (5th Cir. 1987)). Accordingly,
“the manufacturer has no duty to warn the patient, but need only warn the patient’s
physician”. Wille£, 929 F.2d at 1098. Louisiana applies the learned intermediary
doctrine to products liability claims involving prescription drugs. See, e.g., Allgood U.
SmithKline Beecho,m Corp., 314 F.Appx. 701, 702 (5th Cir. 2009) (unpublished but

persuasive).

To prevail on an inadequate warning claim, the plaintiff must demonstrate:
“(1) that the defendant failed to warn the physician of a risk associated with the use
of the product, not otherwise known to the physician, and (2) that the failure to warn
the physician was both a cause in fact and the proximate cause of plaintiffs injury.”
Id. at 1098-99. 'l‘his causation requirement means that the plaintiff must show that
“a proper warning would have changed the decision of the treating physician, i.e.,
that but for the inadequate warning, the treating physician would not have used or
prescribed the product.” Id. at 1099.

Defendant relies upon Pel.legrin u. C.R. Bard, Lussan v. Merck Sharp & Dohm,e
Corp., and anfman v. Squ£bb, arguing the application of the learned intermediary
doctrine and for the dismissal of Plaintiff’ s claim of inadequate warning. Pellegr£n U.
C.R. Barol, No. CIV.A. 17-12473, 2018 WL 3046570 (E.D. La. June 20, 2018); Lusscm
u. Merck Sharp & Dohm,e Corp., No. CIV.A. 17-3086, 2017 WL 2377504 (E.D. La. June
1, 2017); and Huffman v. Squibb, No. CIV.A. 16-3714, 2016 WL 6024532 (E.D. La.
Oct. 14, 2016).

ln Pellegrin v. C.R. Bard, the plaintiff alleged that the defendants1 product
contained insufficient warning of the “high risk” of “dangerous injuries” it could
cause. The plaintiff further alleged that had the “defendants adequately warned the
plaintiffs healthcare providers of the risks associated with the product, the
healthcare providers, acting as reasonably prudent healthcare providers, would have
elected not to use the product.” Id. at *4. The Eastern District court found, “These

conclusory allegations amount to ‘naked assertions devoid’ of the ‘factual

enhancement’ necessary to survive a motion to dismiss.” Id. at *4 (citing Iqbal, 556
U.S. at 678 (quoting Twom,bly, 550 U.S. at 557)). The court dismissed the plaintiffs
inadequate warning claim on a Rule 12(b)(6) motion.

Similarly, in Lusson u. Merck Shc¢rp & Dohme Corp., the Eastern District
granted a motion to dismiss pursuant to Rule 12(b)(6) regarding the inadequate
warning of a medical implant. The plaintiff merely asserted that any warnings were
“insufficient”. The plaintiff did not plead specific risks that were not disclosed to her
doctor, nor did the plaintiff allege that but for the insufficient warning, her doctor
would not have prescribed the product. The court found these deficiencies fatal to the
plaintiffs claim. Id. at *3.

However, in anfman u. Squ,ibb, the Eastern District court denied the
defendants’ motion to dismiss, finding that the plaintiff sufficiently plead a claim for
inadequate warning and applied the learned intermediary doctrine. In Huffmcm v.
Squ,ibb, the plaintiff alleged, “that the defendants intentionally concealed or
downplayed the. . . side effects” of the prescription drug, while at the same time
promoting the drug “without adequately disclosing the potential risks.” Id. at *2.

The Court highlights its opinion in Lahctye U. Astrazeneco: Phctrmo:ceuticals,
LP, No. CIV.A. 14-00111, 2015 WL 1935947 (M.D. La. Apr. 28, 2015). Lahczye u.
Astra:»:eneca Pharmaceutica£s came before this Court on removal. T he plaintiff
amended her petition after removal to more specifically plead her products liability
claims, including one of inadequate warning. The defendants filed a motion to

dismiss and argued that the learned intermediary doctrine applied. This Court noted

that the defendants correctly asserted the learned intermediary doctrine and that the
plaintiffs amending complaint remained “somewhat sparse”; however, this Court
found that the amended complaint specifically alleged: (1) that the label on the
prescribed medication did not properly warn the plaintiff or her treating physician of
the possible “deleterious side effects” caused by ingesting the medication or the
relationship between the medication and her specific condition, (id. at *3); (2) that
the nature of the “alleged defect” is the long-term consumption of the medication
which increases the risk of extreme conditions, (id. at *4); (3) that the medication was
“not appropriately and sufficiently tested,” (id. at *4); (4) that the United States Food
and Drug Administration issued a communication notifying the public that the use
of medications like the one at issue may be associated with the plaintiffs condition,
(id. at *4); (5) that medical publications revealed an increase in this infection among
users of this same medication, (id. at *4); (6) that neither the plaintiff, nor her
treating physician were aware of the side effects that could result from long-term use
of this medication, (id. at *4); (7) that the defendants failed to warn users of the
nature of the product and breached its duty with its actions and omissions to the
plaintiff and her treating physician, (id. at *5); and (8) that neither the product’s
package insert, nor the Physician’s Desk Reference properly alerted the plaintiff or
her physician of the relationship between the medication and the injury or to other
potential risks and side effects, (id. at *5). Based on these findings, this Court denied

the defendants’ motion to dismiss

Here, the Court finds that less is alleged on the face of Plaintiff’s petition than
in Lahaye v. Astmzenecd Pharmaceutt`cals, and that the prongs of the learned
intermediary doctrine are not met andfor cannot be inferred from the face of the
petition. The sole allegations in Plaintiff` s petition regarding a warning are that
Defendant “should have warned the users and/or administrators of the serious side-
effects of Prolia/Denosumab” and if Plaintiff had “been aware of the potential side-
effects from the administration of Prolia/Denosumab, she would have never taken the
medication". (Doc. 1-2 at jj Xl). No allegation is made as to whether the treating
physician would have prescribed Prolia or not. Finding this to be insufficient, the
Court grants Defendant`s motion to dismiss. However, the Court is mindful that
Plaintiff has not amended her petition to date and that stating more specific
allegations in a pharmaceutical products liability case may be difficult at this stage.
See Winslow u. W.L. Gore & Assoc. Inc., No. CIV.A. 10-116, 2010 WL 866184, at *2
(W.D. La. Jan. 21, 2011) report and recommendation adopted o'-S modified sub nom.
W£nslow u. W.L. Gore & Associotes, Inc., No. CIV.A. 10-116, 2011 WL 873562 (W.D.
La. Mar. 11, 2011).

Therefore, the Court dismisses Plaintiffs claim of inadequate warning without
prejudice

2. Manufacturing Defect Claim

To state a viable claim that a product is “unreasonably dangerous in

construction or composition”, a plaintiff must demonstrate that at the time the

product left the manufacturer’s control, the product “deviated in a material way from

the manufacturer’s specifications or performance standards for the product or from
otherwise identical products manufactured by the same manufacturer.” La.Rev.Stat.
Ann. § 9:2800.56.

Plaintiff s petition alleges, “Prolia:'Denosumab is unreasonably dangerous in
its manufacture . . in that the medication is known to cause bone necrosis and in
particular jaw necrosis. The condition in Prolia:'Denosumab which causes bone
necrosis existed at the time that it was manufactured.” (Doc. 1-2 at il X). Defendant
argues that Plaintiff failed to allege that the Prolia administered to her was
manufactured differently than how Prolia is manufactured generally. (Doc. 5 at p.
6).

Plaintiff argues that she plead sufficient facts “like the plaintiff in Hargroi)es"
[sic] to show that Prolia is unreasonably dangerous (Doc. 17 at p. 7). However, as
Defendant correctly points out in reply to Plaintiff s opposition (Doc. 18 at p. 4), the
court in Ho.rgrove v. Boston Sct`entrlf.ic, No. ClV.A. 13-3539, 2014 WL 4794763 (E.D.
La. Sept. 24, 2014), found that the plaintiffs complaint alleged that the product at
issue was different from others in the same product line. Id. at * 9.

Here, Plaintiff alleges that Prolia was unreasonably dangerous in its
manufacturing and that this condition existed at the time it left the manufacturer’s
control. However, the petition does not reflect any allegation that the Prolia that was
administered to Plaintiff deviated from the manufacturer’s specifications or
standards or from any other Prolia manufactured at any time. While the Court

acknowledges that Plaintiff may not be able to plead with specificity how the Prolia

10

administered to her was improperly manufactured at this stage of the proceeding, the
Court does not glean a sufficient general allegation of a manufacturer defect from the
face of Plaintiffs petition. For these reasons, the Court grants Defendant’s motion
and dismisses Plaintiff s claim of a manufacturer defect without prejudice.

3. Design Defect Claim

To state a viable claim that a product is “unreasonably dangerous in design,”
a plaintiff must demonstrate that at the time the product left the manufacturer’s
control, (1) there existed an alternative design for the product that was capable of
preventing the claimant’s damage; and (2) the likelihood that the product’s design
would cause the claimant’s damage and the gravity of that damage outweighed the
burden on the manufacturer of adopting such alternative design and the adverse
effect, if any, of such alternative design on the utility of the product La.Rev.Stat.
Ann. § 9:2800.56.

Defendant argues that Plaintiffs design defect claim should be dismissed
because Plaintiff failed to allege any alternative design. (Doc. 5 at p. 7).

Plaintiff alleges in her petition, “Prolia/Denosumab is unreasonably dangerous
in its. . . design in that the medication is known to cause bone necrosis and in
particular jaw necrosis. The condition in ProliafDenosumab which causes bone
necrosis existed at the time that it was manufactured.” (Doc. 1-2 at il X). Plaintiff
argues that she has plead sufficient facts to show that Prolia is unreasonably

dangerous. (Doc. 17 at p. T).

11

The Court finds that Plaintiff has alleged that Prolia was unreasonably
dangerous in design and that this defect existed at the time Prolia left the
manufacturer’s control. While the Court acknowledges that Plaintiff s allegations are
barebones, it appears that Plaintiff has at least implicitly plead an alternative
design-Prolia or any other medication for osteoporosis that does not cause jaw
necrosis resulting in a jaw replacement and reconstructive surgery. Additionally,
this matter is only in its very initial stages No discovery has been conducted. ln a
pharmaceutical products liability matter, it is almost impossible to specifically plead
an alternative design without the benefit of discovery and expert consultation See
Winslow v. W.L. Gore & Assoc, Inc., supra.

Based on the foregoing, the Court finds that Plaintiffs petition has met the
Rule 12(b)(6) standard at this preliminary stage. Accordingly, Defendant’s motion to
dismiss Plaintiffs design defect claim is denied.

IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Dismiss, (Doc. 5), is GRANTED IN
PART and DENIED IN PART. Specifically, the Court dismisses Plaintiffs

inadequate warning and manufacturer defect claims without prejudice.

Baton Rouge, Louisiana, this _E"`day of M,, 2019.
JUDGE BRIAN A.\J:(cxsoN

UNITED STATES DISTRICT C()URT
MIDDLE DISTRICT OF LOUISIANA

 

12

